Citation Nr: 1011319	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-08 909	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a bilateral hearing 
loss disability.  

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for removal of the right lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1963 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from an April 2006 rating decision 
of the RO in North Little Rock, Arkansas, which in pertinent 
part denied service connection for hearing loss and lung 
problems (histoplasmosis), and a February 2007 rating 
decision, which granted service connection for PTSD, 
assigning a 50 percent initial rating.  

In February 2010, the Board issued a decision granting a 
higher initial rating for PTSD, denying service connection 
for a bilateral hearing loss disability, and remanding the 
application to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for removal of the right lung.  


FINDINGS OF FACT

1. In a February 25, 2010 decision, the Board granted a 
higher initial rating for PTSD, denied service connection for 
a bilateral hearing loss disability, and remanded the 
application to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for removal of the right lung.  

2. On March 3, 2010, the Board was notified by the RO in 
North Little Rock, Arkansas, that the appellant had died in 
November 2009.




CONCLUSIONS OF LAW

1.  The February 2010 Board decision addressing the issues of 
entitlement to a higher initial rating for PTSD, entitlement 
to service connection for a bilateral hearing loss 
disability, and whether new and material evidence had been 
received to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for removal of the right lung is 
vacated.

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VACATUR and DISMISSAL

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).  

In this case, a Board decision was issued on February 25, 
2010, which granted a higher initial rating for PTSD, denied 
service connection for a bilateral hearing loss disability, 
and remanded the application to reopen a claim of entitlement 
to compensation under 38 U.S.C. § 1151 for removal of the 
right lung.  

Unfortunately, the appellant died during the pendency of the 
appeal.  Although the Veteran died in November 2009, the 
Board did not receive notification of the Veteran's death 
until March 3, 2010, after the issuance of the February 2010 
Board decision.  As a matter of law, appellants' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

As the Veteran died before the Board decided the PTSD and 
hearing loss claims and remanded the 38 U.S.C. § 1151 claim 
in February 2010, the Board had no jurisdiction to adjudicate 
the claims.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  
Therefore, the February 25, 2010 Board decision must be 
vacated.  38 C.F.R. § 20.904(a).  See Landicho, 7 Vet. App. 
42.  

Furthermore, this appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  



ORDER

The Board's February 25, 2010 decision granting a higher 
initial rating for PTSD, denying service connection for a 
bilateral hearing loss disability, and remanding the 
application to reopen a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for removal of the right lung is 
vacated.

The appeal is dismissed.




			
	K. Parakkal	C. Trueba
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. Kane
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


